Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered January 9, 1989, convicting defendant, after a jury trial, of burglary in the first degree and robbery in the first and second degrees, and sentencing him to concurrent indeterminate terms of imprisonment of from 8 to 16 years on the burglary and robbery in the first degree counts and TVz to 15 years on the robbery in the second degree count, unanimously affirmed.
After forcibly entering the complainants’ apartment and threatening to kill them and their baby, defendant and another man stole $1,000 and other property. The complainants saw the defendant about one month later and the police arrested him.
None of defendant’s challenges to the prosecutor’s summation comments is preserved for appellate review (CPL 470.05 [2]), and we decline to reach them in the interests of justice. In any event, the prosecutor’s remarks were proper comments on the evidence and directly responsive to defense counsel’s summation. (See, People v Bailey, 155 AD2d 262; People v Moran, 154 AD2d 322.) In addition, an examination of the court’s charge reveals that the court adequately conveyed the concept of reasonable doubt. (See, People v Malloy, 55 NY2d 296, 303.) Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.